Citation Nr: 0513162	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-08 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for incisional scars with neuralgia.  

3.  Entitlement to an initial (compensable) rating for 
degenerative joint disease of the cervical spine.  

4.  Entitlement to an initial (compensable) rating for 
bursitis of the right hip.  

5.  Entitlement to an initial (compensable) rating for the 
residuals (other than postoperative scars) of a right 
spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1976 to January 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
April 2003, when it was remanded for further, specified 
development.  


REMAND

The appellant and her representative have requested a remand 
of this appeal due to the RO's failure to comply with the 
Board's directions in the April 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds that there is 
merit to this request.  

The RO failed to request additional postservice medical 
records from the Bethesda Naval Medical Center, as set forth 
in the April 2003 Remand; likewise, treatment records 
identified by the appellant were not requested from the 
Pittsburgh Vet Center.  In addition, the RO failed to comply 
with the Board's directive to adjudicate the inextricably 
intertwined issue of the appellant's entitlement to service 
connection for disc pathology of the cervical spine.  The 
Board notes that, effective September 26, 2003, new rating 
criteria for spinal disabilities became effective; the RO has 
not yet considered the appellant's claim under these new 
rating criteria.  The representative has also pointed out 
that the VA examiners in June 2003 failed to provide an 
opinion, as requested by the Board, as to the effect of the 
service-connected disabilities at issue on the appellant's 
ability to work.  

The appellant has also complained of functional limitation in 
the right arm which prevents her from lifting that arm beyond 
a certain point.  The medical evidence does not adequately 
address the extent of this problem or whether it is a symptom 
of either the service-connected cervical spinal disability or 
the incisional scars.  Another unresolved question presented 
by this appeal is whether the appellant is entitled to a 
separate compensable rating for the incisional scar in her 
upper right back under Diagnostic Code 7801 Note (1) of the 
current Rating Schedule.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in her 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of the 
disabilities at issue or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on her behalf.

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In particular, the RO 
should contact the Bethesda Naval Medical 
Center in order to obtain copies of all 
postservice medical treatment records 
pertaining to the appellant; and contact 
the Pittsburgh Vet Center in order to 
obtain copies of all of the appellant's  
treatment records dating from July 2001 
to the present.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  Then, the veteran should be afforded 
a VA examination by a psychiatrist in 
order to determine whether the appellant 
currently has PTSD related to the 
stressors in service which she has 
described.  The claims files must be made 
available to and reviewed by the 
examiner, and the completed examination 
report should reflect a review of the 
relevant evidence in the claims files.  
Any studies, tests and evaluations deemed 
necessary should be performed.  A 
diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If the 
appellant is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide a medical opinion 
with respect to each such disorder as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the acquired psychiatric disorder is 
etiologically related to the appellant's 
military service.  The rationale for all 
opinions expressed should also be 
provided.  

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current nature and extent of all 
impairment due to the service-connected 
right hip and cervical spinal 
disabilities.  

The claims files must be made available 
to and reviewed by the examiner and the 
completed examination report should 
reflect review of relevant evidence.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use of the cervical spine and right 
hip should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the cervical spine or right hip on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected cervical spinal 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the upper 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the cervical spinal 
disc pathology is etiologically related 
to service or was caused or chronically 
worsened by a service-connected 
disability; and an opinion concerning the 
impact of the service-connected 
disabilities at issue on the veteran's 
ability to work.  

The rationale for all opinions expressed 
should be provided.  

6.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to service-connected residuals of a right 
spontaneous pneumothorax, status post 
thoracoscopy with bleb resection and 
mechanical pleurodesis, including the 
incisional scars.  

The claims files must be made available 
to and reviewed by the examiner and the 
completed examination report should 
reflect review of relevant evidence.  

All indicated studies, to include 
pulmonary function tests, should be 
performed.  The following pulmonary 
function test results are required: (1) 
Forced Expiratory Volume (FEV- 1), as a 
percentage of predicted value; (2) Ratio 
of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC), as 
a percentage of predicted value; (3) 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
[DLCO(SB)], as a percentage of predicted 
value; (4) Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).  In addition, 
the examiner should specifically address 
whether the veteran has cor pulmonale 
(right heart failure); right ventricular 
hypertrophy, pulmonary hypertension, 
and/or episodes of acute respiratory 
failure.  In addition, the examiner 
should state whether the veteran requires 
oxygen therapy.  

The examiner also should describe the 
size, location and appearance of each 
scar due to the veteran's in-service 
pulmonary surgery and indicate whether 
there is any visible or palpable tissue 
loss; whether any scar is elevated or 
depressed on palpation or adherent to the 
underlying tissue; whether and over how 
much area of the skin is hypo-or hyper-
pigmented; whether and over how much area 
of the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.); and whether and over how much area 
of the skin is indurated and inflexible.  
The examiner should also describe any 
restrictions on activities (especially 
functional limitation of the right arm) 
due to scarring attributable to in- 
service pulmonary surgery.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. The rationale for all opinions 
expressed must also be provided.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should adjudicate the 
claim for service connection for disc 
pathology of the cervical spine and 
inform the appellant of her appellate 
rights with respect to this decision.

9.  Then, the RO should readjudicate the 
issues on appeal, to include 
consideration of whether a separate 
compensable rating for the incisional 
scar of the upper right back is 
warranted. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




